DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 1/24/2022 has been entered.

Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive.  The arguments are presented that the Dasgupta reference is non-analogous art.  These arguments are not found persuasive due to the fact that Dasgupta is relied upon as an evidentiary reference.  The prior art of Sun teaches solid state electrolyte materials for batteries [0002] and is relied upon for teaching atomic layer deposition (ALD)  [0031].  Dasgupta is only relied upon for explaining that ALD is a conformal coating method that would encapsulate ALD coated materials [0036].  .  
The arguments are presented that the Sun reference would require plasma deposition to provide a “pin-hole free layer” These arguments are not found persuasive due to the fact that the deposition methods taught by Sun are intended to be pinhole free and Sun teaches ALD deposition as an alternative to plasma deposition [0031].  Since the intent of Sun is pinhole free layers one of ordinary skill in the art would expect the alternative methods taught by Sun to provide the same benefits as the plasma deposited methods. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. See MPEP 2121 I. 
The arguments are presented that Sun would require a LiPON film deposition to provide the benefit of increased ionic conductivity and that claim 40 and 74 would distinguish over the prior art due to Sun requiring a LiPON film.  These arguments are not found persuasive due to the fact that the LiPON of Sun is a solid state electrolyte material not relied upon in the current combination due to Sun being used in combination with Yamada which is relied upon for teaching solid electrolyte particles [0073, 0077].  The improvement in ionic conductivity in Sun [0028] is stated to be due to In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The arguments are presented that the prior art would not teach a solid electrolyte particle encapsulated within a protective coating.  These arguments are not found persuasive due to the fact that the Sun reference teaches an ALD coated layer of silicon oxide or titanium oxide [0027, 0029, 0031].  And as evidenced by the Dasgupta reference, ALD coated layers are encapsulating [0036] therefore Yamada modified by Sun results in the claimed solid electrolyte encapsulated by a protective coating.
The arguments are presented regarding claim 35 that the invention displays unexpectedly better results by having an electrolyte material coated with a material with lower ionic conductivity display an increase in ionic conductivity.  These arguments are not found persuasive due to the fact that the argument is not commensurate in scope with the independent claim 35.  The arguments are drawn to electrolyte materials coated with alumina or titania while claim 35 does not limit the coated materials and allows for materials, for example, with the same ionic conductivity as the electrolyte particle (10-6 S/cm).
The arguments are presented that the prior art would not teach the claim limitation of the protective coating having an ionic conductivity of 10-6 S/cm or lower.  These arguments are not found persuasive due to the fact that this limitation was 
The arguments are presented regarding claims 45 and 65 that the invention displays unexpectedly better results by having improved full-cell cycle life and capacity.  These arguments are not found persuasive due to the fact that the cited examples are not commensurate in scope with the claims.  The examples cited to show unexpected results require specific material compositions for the coating (Al2O3, TiO2, or LiPON). Claims 45 and 65 allow for any protective coating and would not be limited to the three coating materials of the cited examples.  Furthermore the claims would allow for materials with the same ionic conductivity as the electrolyte particle (10-6 S/cm).  
The arguments are presented regarding claims 41, 68, and 75 that the claimed materials would display unexpectedly better results compared to the prior art.  These arguments are not found persuasive due to the fact that Yamada and Sun would teach a substantially similar material with claimed particle composition [Yamada 0073, 0077] and claimed coating (titania) and claimed coating thickness [Sun 0027, 0029, 0031] one of ordinary skill in the art would expect it to exhibit similar properties.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered previously cancelled claim 67 has been renumbered 77. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 77 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiao et al (2015/0180023 A1, hereafter Xiao) as evidenced by Christensen et al (US 2015/0064537 A1) and as evidenced by Oda (US 2015/0086865 A1).
With regard to claim 77, Xiao teaches a method for making a solid-electrolyte coated cathode active material having a Ni content greater than 50% of total Ni, Mn, Co, and other transition metals (LiNiO2) [0038] comprising depositing a first coating comprising an ionically conductive oxide having a thickness of 100 nm or less (thin alumina is a lithium ion conductive oxide as evidenced by Christensen [0036]) [0042, 0044, 0054] by ALD and a second protective coating comprising a metal fluoride having a thickness of 100 nm or less (second coating) [0044, 0055, 0071] on a cathode particle by ALD [0061].  Xiao teaches that the active material is exposed to water vapor [0067] which would result in the formation of LiOH on the surface of lithium containing active materials as evidenced by Oda [0096].
.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 35-44, 49, 53, 69, 72, and 74-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 2015/0171431 A1, hereafter Yamada) in view of Sun et al (US 2013/0280581 A1, hereafter Sun) as evidenced by Dasgupta et al (US 2014/0091308 A1, hereafter Dasgupta).
With regard to claims 35 and 39, Yamada teaches a solid state battery comprising a solid electrolyte layer which comprises a solid electrolyte particle [0073, 0077].  Yamada does not explicitly teach that the particle is coated by a protective coating.  However, in the same field of endeavor, Sun teaches the use of a thin coating of 1 nm to 150 nm (which encompasses and obviates the claimed ranges of claims 35 and 39) of silicon oxide or a transition metal oxide [0027, 0029, 0031].  It would have been obvious to one of ordinary skill in the art the invention was made to use the coating of Sun with the electrolyte particles of Yamada for the benefit of increasing the ionic conductivity [Sun 0029].  Yamada and Sun do not explicitly teach that the coating 
	The exposure to air for one hour and casting using a solvent comprising water or NMP are considered intended use limitations.  While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Modified Yamada does not explicitly teach that the particles are castable using a solvent comprising water or NMP.  However this property would be based on the surface coating of the particle.  Since modified Yamada would teach the claimed particle and claimed coating (titania) it should exhibit the claimed properties.  
With regard to claim 36, Yamada teaches a lithium conducting sulfide based compound [0074-0076].
With regard to claim 37, Yamada teaches that the particles have a diameter of 0.1 to 100 microns (which overlaps and obviates the claimed range) [0077].
With regard to claim 38, Yamada teaches that the particles have a diameter of 0.1 to 100 microns (100 to 100,000 nanometers, which overlaps and obviates the claimed range) [0077] and a surface area of 0.1 m2/g or greater (which overlaps and obviates the claimed range) [0078].
With regard to claim 40, Yamada teaches a plurality of particles in the solid electrolyte layer [0077].  Yamada does not explicitly teach that the particle is coated by a protective coating.  However, in the same field of endeavor, Sun teaches the use of a thin coating of 1 nm to 150 nm (which encompasses and obviates the claimed ranges of claims 35 and 39) of silicon oxide or a transition metal oxide [0027, 0029, 0031].  It 
With regard to claim 41, Yamada teaches particles in the solid electrolyte layer [0077].  Yamada does not explicitly teach that the particle is coated by a protective coating.  However, in the same field of endeavor, Sun teaches the use of a thin coating of 1 nm to 150 nm (which encompasses and obviates the claimed ranges of claims 35 and 39) of a titanium oxide [0027, 0029, 0031].  It would have been obvious to one of ordinary skill in the art the invention was made to use the coating of Sun with the electrolyte particles of Yamada for the benefit of increasing the ionic conductivity [Sun 0029].  
With regard to claim 42, Yamada teaches a cathode composite layer in contact with the solid electrolyte [0042, 0063-0064].
With regard to claim 43, Yamada teaches that the cathode composite layer comprises a cathode active material mixed with a conductive additive and a solid electrolyte [0063-0064].
With regard to claim 44, Yamada teaches that the cathode active material may be a lithium metal oxide [0060].
With regard to claim 49, Yamada teaches an anode composite layer in contact with the solid electrolyte [0042, 0065].
With regard to claims 53 and 69, Yamada and Sun do not explicitly teach the claimed properties.  However, since these properties would be a function of the coated electrolyte particles which are taught by Yamada and Sun as detailed in the rejection of claim 35 above, the material of Yamada and Sun would be capable of exhibiting the claimed properties.
	While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim
With regard to claim 72, Yamada teaches a solid state battery comprising a solid electrolyte layer which comprises a solid electrolyte particle comprising a lithium conducting sulfide based compound [0073-0077].  Yamada does not explicitly teach that the particle is coated by a protective coating.  However, in the same field of endeavor, Sun teaches the use of a thin coating of 1 nm to 150 nm of titania [0027, 0029, 0031].  It would have been obvious to one of ordinary skill in the art the invention was made to use the coating of Sun with the electrolyte particles of Yamada for the benefit of increasing the ionic conductivity [Sun 0029].  Yamada and Sun do not explicitly teach that the coating would encapsulate the particles.  However, Sun teaches the use of ALD [0031] which is a conformal deposition process that encapsulates materials as evidenced by Dasgupta [0036].
With regard to claim 74, Yamada teaches a plurality of particles in the solid electrolyte layer [0077].  Yamada does not explicitly teach that the particle is coated by a protective coating.  However, in the same field of endeavor, Sun teaches the use of a thin coating of 1 nm to 150 nm (which encompasses and obviates the claimed ranges of claims 35 and 39) of silicon oxide or a transition metal oxide [0027, 0029, 0031].  It would have been obvious to one of ordinary skill in the art the invention was made to use the coating of Sun with the electrolyte particles of Yamada for the benefit of increasing the ionic conductivity [Sun 0029].  Since Yamada teaches a plurality of particles, when used with the plurality of particles of Yamada the coating would be adjacent other coated particles.  
With regard to claim 75, Yamada teaches particles in the solid electrolyte layer [0077].  Yamada does not explicitly teach that the particle is coated by a protective .  


Claims 45, 65, 68, and 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, Sun, and Dasgupta as applied to claims 35-44, 49, 53, 69, 72, and 74-75 above, and further in view of Xiao et al (US 2015/0180023 A1, hereafter Xiao).  
With regard to claim 45, Yamada and Sun do not explicitly teach cathode particles with a protective coating.  However, in the same field of endeavor, Xiao teaches a cathode active material comprising a coating having a thickness of 100 nm or less [0042, 0044, 0054] and a second coating having a thickness of 100 nm or less (second coating) [0044].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the coating of Xiao with the cathode particles of Yamada and Sun for the benefit of suppressing undesirable side reactions [Xiao 0001].
With regard to claim 65, Yamada teaches a cathode composite layer comprising a cathode active material mixed with a solid electrolyte [0042, 0063-0064].  
Yamada does not explicitly teach that the solid electrolyte particle is coated by a protective coating.  However, in the same field of endeavor, Sun teaches the use of a 
Yamada and Sun do not explicitly teach cathode particles with a protective coating.  However, in the same field of endeavor, Xiao teaches a cathode active material comprising a coating having a thickness of 100 nm or less [0042, 0044, 0054] and a second coating having a thickness of 100 nm or less (second coating) [0044].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the coating of Xiao with the cathode particles of Yamada and Sun for the benefit of suppressing undesirable side reactions [Xiao 0001].
With regard to claim 68, Yamada teaches particles in the solid electrolyte layer [0077].  Yamada does not explicitly teach that the particle is coated by a protective coating.  However, in the same field of endeavor, Sun teaches the use of a thin coating of 1 nm to 150 nm (which encompasses and obviates the claimed ranges of claims 35 and 39) of a titanium oxide [0027, 0029, 0031].  It would have been obvious to one of ordinary skill in the art the invention was made to use the coating of Sun with the electrolyte particles of Yamada for the benefit of increasing the ionic conductivity [Sun 0029].  
With regard to claim 76, Yamada teaches NCA [0060].

Claims 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, Sun, and Dasgupta as applied to claims 35-44, 49, 53, 69, 72, and 74-75 above, and further in view of Suzuki et al (US 2014/0212767 A1, hereafter Suzuki).
With regard to claim 50, Yamada teaches an anode composite layer comprising an anode active material mixed with a conductive additive (artificial and natural graphite) [0069] and teaches that adding a solid electrolyte to an electrode increases the interface between the electrode active material and the solid electrolyte [0063] but does not explicitly teach that the layer comprises a solid electrolyte material.  However the use of solid electrolytes in anode composites is well known in the art as evidenced by Suzuki which teaches the use of a solid electrolyte mixed in an anode composite material [0025].  It would have been obvious to use the solid electrolyte of Suzuki with the anode composite of Yamada for the benefit of increasing the interface between the electrode active material and the solid electrolyte [Yamada 0063]. 
With regard to claim 51, Yamada teaches the active material may comprise carbon based materials, silicon or tin [0070].

Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, Sun, Dasgupta, and Suzuki as applied to claims 50-51 above, and further in view of Xiao.
With regard to claim 52, Yamada and Sun do not explicitly teach anode particles with a protective coating.  However, in the same field of endeavor, Xiao teaches an anode active material comprising a coating having a thickness of 100 nm or less [0043, 0044, 0054] and a second coating having a thickness of 100 nm or less (second 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRENT C THOMAS/Examiner, Art Unit 1724   

/STEWART A FRASER/Primary Examiner, Art Unit 1724